DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendment of claims 1 and 23, cancellation of claims 2-22 and 24-30, and submission of new claims 31-48 in “Claims - 04/06/2022” is acknowledged. 
This office action considers claims 1, 23 and 31-48 pending for further prosecution. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (500; Fig 5; [0038]) = (element 500; Figure No. 5; Paragraph No. [0038]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 23 and 36-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by How; You Chye et al. US 20190206772 A1; hereinafter How’772).

23. How’772 teaches a semiconductor package structure (500), comprising (See the entire document, specifically Fig 5, [0028+], and as cited below): 

    PNG
    media_image1.png
    229
    538
    media_image1.png
    Greyscale

How’772 Figure 5
a die paddle (104) having a top surface (adjacent to 510; hereinafter 104_top) and a bottom surface (away from 510; hereinafter 104_bottom); 
a plurality of leads (502/504) separated from the die paddle (104), wherein the bottom surface (104_bottom) of the die paddle is higher than a bottom surface of the plurality of leads (502/504); 
an electronic component (508; [0029]) disposed on the top surface (104_top) of the die paddle;  
a package body (516/118; [0031] construed from” the molding compound 516 used for the housing 518 is the same as the molding compound 118 used for the casing 120 of the internal leadframe package 100) encapsulating the die paddle (104), the plurality of leads (502/504), and the electronic component (508); and 
an adhesive element (510; [0029]) disposed between the electronic component (508) and the die paddle (104), wherein a bottom surface of the adhesive element (510) is above a top surface of the plurality of leads (502/504; depicted in Fig 5).
36. How’772 as applied to the semiconductor package structure of claim 23, further teaches, (the structure) further comprising: a wire bond (514; Fig 5; [0030]) electrically connecting the electronic component (508) and the plurality of leads (502/504), wherein a portion of the wire bond (bottom of 514) is lower than the adhesive element (510).  
37. How’772 as applied to the semiconductor package structure of claim 36, further teaches, wherein a portion of the wire bond (bottom of 514) is not higher (fig 5) than a recess of the die paddle (104).  
38. How’772 as applied to the semiconductor package structure of claim 23, further teaches, (the structure) further comprising:
 a wire bond (514; Fig 5; [0030]) electrically connecting the electronic component (508) and the plurality of leads (502/504), wherein the wire bond extends over the top surface of the die paddle (104) and along downwardly (Fig 5) a side surface of the die paddle (104).  
39. How’772 as applied to the semiconductor package structure of claim 23, further teaches, (the structure) further comprising: a wire bond (514; Fig 5; [0030]) electrically connecting the electronic component (508) and the plurality of leads (502/504), wherein the wire bond overlaps (at least some portion as depicted in Fig 5) the top surface of the die paddle (104) in a direction perpendicular to the top surface of the die paddle and overlaps a side surface of the die paddle in a direction perpendicular to the side surface of the die paddle (104).  
40. How’772 as applied to the semiconductor package structure of claim 23, further teaches, (the structure), further comprising: a wire bond (514; Fig 5; [0030]) electrically connecting the electronic component (508) and the plurality of leads (502/504), wherein (fig 5) a portion of the wire bond (514) is lower than the adhesive element (510), the wire bond extends over the top surface of the die paddle (104) and along downwardly a side surface of the die paddle (104), the wire bond (514) overlaps the top surface of the die paddle in a direction perpendicular to the top surface of the die paddle and overlaps the side surface of the die paddle in a direction perpendicular (at least some portion) to the side surface of the die paddle (104).  
Claims 41-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated byTalledo; Jefferson et al., (US 20160183369 A1, of record; hereinafter Talledo)
41. Talledo teaches a semiconductor package structure (10), comprising (See the entire document, specifically Fig 1A, 2A-2B; [0014+], and as cited below): 

    PNG
    media_image2.png
    254
    719
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    384
    930
    media_image3.png
    Greyscale

Talledo Figure 1A                                              Talledo Figure 2B

a die paddle (12); 
a lead ({18, 32}) separated from the die paddle (12), the lead having an inner side (underlying side of 18 opposite side of 32, facing 12) surface facing the die paddle (12) and an outer side surface (17 aligned with 17, 32) opposite to the inner side surface; and 
a package body (44; [0022]) covering the die paddle (12) and the lead ({18.32}),    
wherein the lead ({18.32}) has a recess recessed from the inner side surface of the lead (12), and the outer side surface (17,32) of the lead (12) has an edge aligned with both a lateral surface and a bottom surface of the package body (44).  
42. Talledo as applied to the semiconductor package structure of claim 41, further teaches, (the structure) further comprising: 
a bump (48; Fig 2A-2B; [0023]) electrically connected to the lead (18), wherein the outer side surface of the lead (18, 32) is in contact with the bump (48) and free of being recessed.  
43. Talledo as applied to the semiconductor package structure of claim 42, further teaches, wherein a portion of the outer side surface (17,30) of the lead is exposed by the bump.
44. Talledo as applied to the semiconductor package structure of claim 41, further teaches, (the structure) further comprising: 
a bump (48; Fig 2B) electrically connected to the lead (18), wherein a portion of a bottom surface of the lead is exposed by the bump.  
45. Talledo as applied to the semiconductor package structure of claim 44, (further teaches) wherein (Fig 1A, 2B) the bottom surface of the lead (18) is coplanar with the package body (44 bottom).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over How; You Chye et al. US 20190206772 A1; hereinafter How’772) in view of Talledo; Jefferson et al., (US 20160183369 A1, of record; hereinafter Talledo).
1. How’772 teaches a semiconductor package structure (500), comprising (See the entire document, specifically Fig 5, [0028+], and as cited below): 

    PNG
    media_image1.png
    229
    538
    media_image1.png
    Greyscale

How’772 Figure 5

a die paddle (104); 
a plurality of leads (502/504) separated from the die paddle (104), each of the plurality of leads having an inner side surface (side facing 104; hereinafter 502/504_ISS) facing the die paddle (104); 
an electronic component (508; [0029]) disposed on the die paddle (104); and 
a package body (516/118; [0031] construed from” the molding compound 516 used for the housing 518 is the same as the molding compound 118 used for the casing 120 of the internal leadframe package 100) covering the die paddle (104), the plurality of leads (502/504), and the electronic component (508), the package body (516/118) covering a bottom surface of the die paddle (104) and the inner side surface (502/504_ISS) of the plurality of leads (502/504) wherein the die paddle (104) has a recess (depicted in Fig 5) (See below “recessed from the bottom surface of the die paddle),each of the plurality of leads (502/504), has a recess recessed from a bottom surface of each of the plurality of leads, and the recess of the die paddle is above each of the recesses of the plurality of leads.  
But How’772 is silent on “recessed from the bottom surface of the die paddle”.
However, in the analogous art as used in claim 41 rejection, above, Talledo teaches a leadframe package with recesses formed in outer surface of the leads ([abstract]), wherein (Fig 1A; [0014) a package 10 shows a die pad (12) and two leads ({18, 32}) located spaced apart from and on opposing sides of the die pad, the die paddle (12) has a recess recessed from a bottom surface (16) of the die paddle. 
Therefore, it would have been obvious to one of ordinary skill in the, before the effective filing date of the claimed invention, to configure the How’772’s recess with the teaching of Talledo such that the combination of (How’772 and Talledo)’s structure die paddle’s recess is recessed from the bottom surface of the die paddle.
 The ordinary artisan would have been motivated to modify How’772 in the manner set forth above for, at least, facilitating greater separation between diepad and leads.
31. The combination of (How’772 and Talledo) as applied to the semiconductor package structure of claim 1, How’772 further teaches, wherein the bottom surface of the die paddle (104; Fig 5) is higher than a top surface of each of the plurality of leads (502/504).  
32-33, 35. The combination of (How’772 and Talledo) as applied to the semiconductor package structure of claim 1, does not expressly disclose, 
For claim 32: (the structure) further comprising: a bump electrically connected to one of the plurality of leads, wherein the recess of the die paddle is free from laterally overlapping the bump.
For claim 33: (the structure) further comprising: a bump electrically connected to one of the plurality of leads, wherein the recess of each of the plurality of leads is free from vertically overlapping the bump.  
For claim 35: (the structure) further comprising: (the structure) further comprising: a bump electrically connected to one of the plurality of leads, wherein the recess of the die paddle is free from laterally overlapping the bump, and the recess of each of the plurality of leads is free from vertically overlapping the bump; and a wire bond electrically connecting the electronic component to the plurality of leads, wherein the wire bond and the recess of the die paddle are overlapped in a direction perpendicular to s lateral surface of die paddle.  
 However, Talledo further teaches, a bump (48; Fig 2A-2B; [0023]) electrically connected to one of the plurality of leads (18), wherein the recess of the die paddle (12) is free from laterally overlapping the bump (48). 
Therefore, it would have been obvious to one of ordinary skill in the, before the effective filing date of the claimed invention, to contemplate Talledo’s  teaching for  How’772’s such that the combination of (How’772 and Talledo)’s structure comprises:
For claim 32: a bump (Talledo 48) electrically connected to one of the plurality of leads (How’772 502/504 in view of Talledo), wherein the recess of the die paddle (How’772 104) is free from laterally overlapping the bump (Talledo 48).
For claim 33: (the structure) further comprising: a bump (Talledo 48) electrically connected to one of the plurality of leads (How’772 502/504 in view of Talledo), wherein the recess of each of the plurality of leads (How’772 502/504) is free from vertically overlapping the bump (Talledo 48).  
For claim 35: (the structure) further comprising: (the structure) further comprising: a bump (Talledo 48) electrically connected to one of the plurality of leads (How’772 502/504 in view of Talledo), wherein the recess of the die paddle (How’772 104) is free from laterally overlapping the bump, and the recess of each of the plurality of leads is free from vertically overlapping the bump(Talledo 48); 
The ordinary artisan would have been motivated to modify How’772 in the manner set forth above for, at least, facilitating connection to the external power/signal source to make the structure operative.
and thereafter for claim 35, How’772 further teaches:
a wire bond (514; Fig 5; [0030]) electrically connecting the electronic component (508) to the plurality of leads (502/504), wherein the wire bond (514) and the recess of the die paddle (104) are overlapped (Fig 5) in a direction perpendicular to s lateral surface of die paddle (104).  
34 The combination of (How’772 and Talledo) as applied to the semiconductor package structure of claim 1, How’772 further teaches, (the structure), further comprising: a wire bond (514; Fig 5; [0030]) electrically connecting the electronic component (508) to the plurality of leads(502/504), wherein the wire bond  (514) and the recess of the die paddle (104) are overlapped (Fig 5) in a direction perpendicular to a lateral surface of die paddle (104).  

Claims 46-48 are rejected under 35 U.S.C. 103 as being unpatentable Talledo; Jefferson et al., (US 20160183369 A1, of record; hereinafter Talledo) in view of How; You Chye et al. US 20190206772 A1; hereinafter How’772).
46.Talledo as applied to the semiconductor package structure of claim 41, further teaches, the die paddle (12) has a recess (underlying 14) recessed from a side surface of the die paddle, and the recess of the die paddle is above the lead.  
But Talledo does not expressly disclose the recess of the die paddle is above the lead.
However, in the analogous art, How’772 teaches ab integrated circuit packaging ([0001]), wherein (Fig 5; [0028]) a package 500 shows a die pad 104 and two leads 502 located spaced apart from and on opposing sides of the die pad 104. the die paddle (104) has a recess recessed from a side surface of the die paddle (104), and the recess of the die paddle (104) is above the lead (502). 

    PNG
    media_image1.png
    229
    538
    media_image1.png
    Greyscale

How’772 Figure 5
Therefore, it would have been obvious to one of ordinary skill in the, before the effective filing date of the claimed invention, to adapt the layout of Die paddle of  How’772  to modify the height of the layout of Talledo such that combination of (Talledo and How’772)’s structure has the recess of the die paddle (Talledo in view of  How’772) is above the lead (Talledo 12).
 The ordinary artisan would have been motivated to modify Talledo in the manner set forth above for, at least, facilitating mount of other components in the addition space thus available (Talledo [0030]) for compact integration.
47. The combination of (Talledo and How’772) as applied to the semiconductor package structure of claim 46, Talledo further comprising: 
an electronic component (33) disposed on the die paddle (12); and 
an adhesive element (34) disposed between the electronic component (33) and the die paddle (12), wherein the recess of the die paddle is free from vertically overlapping the adhesive element.  
46.Talledo as applied to the semiconductor package structure of claim 41, further teaches, (the structure) further comprising: -5- 4880-3616-8730.1Atty. Dkt. No. 102351-1530 A01727/US9642a bump  (48; Fig 2B) electrically connected to the lead (18), wherein the outer side surface of the lead is in contact with the bump (48) and free of being recessed (Fig 2B), a portion of the outer side surface of the lead is exposed by the bump, and wherein the die paddle has (12) has a recess (underlying 14) from a side surface of the die paddle (12), and the recess of the die paddle is above the lead.
But Talledo does not expressly disclose the recess of the die paddle is above the lead.
However, in the analogous art as illustrated in claim 45 rejection, How’772 teaches ab integrated circuit packaging ([0001]), wherein (Fig 5; [0028]) a package 500 shows a die pad 104 and two leads 502 located spaced apart from and on opposing sides of the die pad 104. the die paddle (104) has a recess recessed from a side surface of the die paddle (104), and the recess of the die paddle (104) is above the lead (502). 
Therefore, it would have been obvious to one of ordinary skill in the, before the effective filing date of the claimed invention, to adapt the layout of Die paddle of  How’772  to modify the height of the layout of Talledo such that combination of (Talledo and How’772)’s structure has the recess of the die paddle (Talledo in view of  How’772) is above the lead (Talledo 12).
 The ordinary artisan would have been motivated to modify Talledo in the manner set forth above for, at least, facilitating mount of other components in the addition space thus available (Talledo [0030]) for compact integration.
Response to Arguments 
Applicant's arguments “Remarks - 04/06/2022 - Applicant Arguments/Remarks Made in an Amendment”, have been fully considered, but they are not persuasive, because of the following:
Applicant’s amendment of claims 1 and 23, and submission of new claims 31-48 in “Claims - 04/06/2022” necessitated the shift in new grounds of rejection detailed above in sections I-1V, above.  The shift in grounds of rejection renders Applicant’s arguments moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moazzam Hossain whose telephone number is (571)270-7960.  The examiner can normally be reached on Mon to Friday 8.30 A.M -5.00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
May 28, 2022